               Case 1:20-cv-00153-KM Document 10 Filed 05/18/20 Page 1 of 5




                            UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF PENNSYLVANIA

 DAMION G.V. DAVIS,

                          Plaintiff,                CIVIL ACTION NO. 1:20-CV-00153

              v.
                                                            (MEHALCHICK, M.J.)
 STACY B. WOLF, et al.,

                          Defendants.


                                        MEMORANDUM

     I.            BACKGROUND

          On January 30, 2020, pro se prisoner-Plaintiff Damion G.V. Davis (“Davis”) initiated

the instant action by filing the Complaint. (Doc. 1). 1 In his Complaint, Davis brings suit under

§ 1983 for Defendants’ alleged violations of his Constitutional rights. (Doc. 1, at 5). Davis

alleges that Defendants, members of a private law firm who were representing him in a

criminal matter, did not collect necessary evidence and conducted unprofessional and

unlawful cross-examination of a confidential informant. (Doc. 1, at 5). Davis alleges that this

conduct violated his Ninth, Tenth, and Thirteenth Amendment rights. (Doc. 1, at 5).

          For relief, Davis seeks from the Defendants an apology; a permanent injunction

preventing Defendants from practicing law; and $5,000 from Defendant Stacy Wolf, $5,000

from Defendant Nathan Wolf, and $5,000 from Defendant Wolf & Wolf Law in damages.




          Davis also filed a motion for leave to proceed in forma pauperis (Doc. 2), which the
          1

Court shall grant herein. The Court had determined that Davis may have had three strikes
which would have precluded his ability to proceed in forma pauperis, however upon further
review, his prior dismissals were without prejudice and so no strikes have accrued. See Brown
v. Sage, 903 F.3d 300, 305 (3d Cir. 2018).
              Case 1:20-cv-00153-KM Document 10 Filed 05/18/20 Page 2 of 5



(Doc. 1, at 5). 2 This matter is now before the Court to screen the complaint pursuant to 28

U.S.C. § 1915(e)(2), and to dismiss it if it fails to state a claim upon which relief can be granted.

    II.       SECTION 1915(e)(2) STANDARD

          Under 28 U.S.C. § 1915(e)(2), the Court is obligated, prior to service of process, to

screen a civil complaint brought in forma pauperis. The Court must dismiss the complaint if it

is frivolous or malicious, or fails to state a claim upon which relief can be granted. See 28

U.S.C. § 1915(e)(2)(B)(i)-(ii). In performing this mandatory screening function, a district court

applies the same standard applied to motions to dismiss under Rule 12(b)(6) of the Federal

Rules of Civil Procedure. Mitchell v. Dodrill, 696 F. Supp. 2d 454, 471 (M.D. Pa. 2010).

          Rule 12(b)(6) authorizes a defendant to move to dismiss for “failure to state a claim

upon which relief can be granted.” Fed. R. Civ. P. 12(b)(6). The United States Court of

Appeals for the Third Circuit has noted the evolving standards governing pleading practice in

federal court, stating that:

          Standards of pleading have been in the forefront of jurisprudence in recent
          years. Beginning with the Supreme Court’s opinion in Bell Atlantic Corp. v.
          Twombly, 550 U.S. 544 (2007), continuing with our opinion in Phillips [v. County
          of Allegheny, 515 F.3d 224 (3d Cir. 2008)] and culminating recently with the
          Supreme Court’s decision in Ashcroft v. Iqbal, 556 U.S. 662 (2009), pleading
          standards have seemingly shifted from simple notice pleading to a more
          heightened form of pleading, requiring a plaintiff to plead more than the
          possibility of relief to survive a motion to dismiss.

          Fowler v. UPMC Shadyside, 578 F.3d 203, 209–10 (3d Cir. 2009).

          In considering whether a complaint fails to state a claim upon which relief may be

granted, the court must accept as true all allegations in the complaint and all reasonable




         Davis also seeks a retrial with a different attorney, however a lawsuit against only his
          2

private counsel is not the proper way to seek such recourse; Davis must file a petition for a
writ of habeas corpus to achieve such ends. See 28 U.S.C. § 2254.


                                                -2-
          Case 1:20-cv-00153-KM Document 10 Filed 05/18/20 Page 3 of 5



inferences that can be drawn therefrom are to be construed in the light most favorable to the

plaintiff. Jordan v. Fox, Rothschild, O’Brien & Frankel, 20 F.3d 1250, 1261 (3d Cir. 1994).

However, a court “need not credit a complaint’s ‘bald assertions’ or ‘legal conclusions’ when

deciding a motion to dismiss.” Morse v. Lower Merion Sch. Dist., 132 F.3d 902, 906 (3d Cir.

1997). Additionally, a court need not assume that a plaintiff can prove facts that the plaintiff

has not alleged. Associated Gen. Contractors of Cal. v. Cal. State Council of Carpenters, 459 U.S.

519, 526 (1983). As the Supreme Court of the United States held in Bell Atlantic Corp. v.

Twombly, 550 U.S. 544 (2007), in order to state a valid cause of action a plaintiff must provide

some factual grounds for relief which “requires more than labels and conclusions, and a

formulaic recitation of the elements of a cause of action will not do.” Twombly, 550 U.S. at

555. “Factual allegations must be enough to raise a right to relief above the speculative level.”

Twombly, 550 U.S. at 555.

       In keeping with the principles of Twombly, the Supreme Court has underscored that a

trial court must assess whether a complaint states facts upon which relief can be granted when

ruling on a motion to dismiss. In Ashcroft v. Iqbal, 556 U.S. 662 (2009), the Supreme Court

held that, when considering a motion to dismiss, a court should “begin by identifying

pleadings that, because they are no more than conclusions, are not entitled to the assumption

of truth.” Iqbal, 556 U.S. at 679. According to the Supreme Court, “[t]hreadbare recitals of

the elements of a cause of action, supported by mere conclusory statements, do not suffice.”

Iqbal, 556 U.S. at 678. In deciding a Rule 12(b)(6) motion, a court may consider the facts

alleged on the face of the complaint, as well as “documents incorporated into the complaint

by reference, and matters of which a court may take judicial notice.” Tellabs, Inc. v. Makor

Issues & Rights, Ltd., 551 U.S. 308, 322 (2007).



                                               -3-
            Case 1:20-cv-00153-KM Document 10 Filed 05/18/20 Page 4 of 5



          Additionally, a document filed pro se is “to be liberally construed.” Estelle v. Gamble,

429 U.S. 97, 106 (1976). A pro se complaint, “however inartfully pleaded,” must be held to

“less stringent standards than formal pleadings drafted by lawyers” and can only be dismissed

for failure to state a claim if it appears beyond doubt that the plaintiff can prove no set of facts

in support of his claim which would entitle him to relief. Haines v. Kerner, 404 U.S. 519, 520–

21 (1972).

   III.      DISCUSSION

          While the Court is mindful that pro se complaints must be afforded considerable

latitude and construed so “as to do substantial justice,” Alston v. Parker, 363 F.3d, 229, 234

(3d Cir. 2004), pro se plaintiffs are not relieved of the requirement to plead an adequate

jurisdictional basis for their claims. Davis brings his claim pursuant to § 1983. (Doc. 1, at 3).

In order to state a § 1983 claim, a plaintiff must plead two essential elements: (1) the conduct

complained of was committed by a person acting under color of state law; and (2) the conduct

deprived the plaintiff of a right, privilege, or immunity secured by the Constitution or laws of

the United States. Kach v. Hose, 589 F.3d 626, 646 (3d Cir.2009). The “under color of state

law” element of § 1983 means that the statute does not apply to “merely private conduct, no

matter how discriminatory or wrongful.” Blum v. Yaretsky, 457 U.S. 991, 1002 (1982). The

defendant must be acting on behalf of the state. Davis has failed to allege that any of the

alleged actions were being taken by a person acting under color of the state, and therefore his

complaint fails to state a claim.

   IV.       LEAVE TO AMEND

          Davis shall be given leave to amend the complaint. The Third Circuit has instructed

district courts to permit a curative amendment if a complaint is vulnerable to dismissal for




                                                -4-
          Case 1:20-cv-00153-KM Document 10 Filed 05/18/20 Page 5 of 5



failure to state a claim, unless an amendment would be inequitable or futile. Grayson v.

Mayview State Hosp., 293 F.3d 103, 108 (3d Cir. 2002). As the complaint in its current form

does not clearly set forth any claims against the Defendants, dismissal is warranted. However,

so as to preserve Davis’s rights as a pro se litigant, the Court will grant him leave to file an

amended complaint setting forth any factual allegation and legal claims which qualify for §

1983 recourse. The amended complaint must be a pleading that stands by itself without

reference to the original complaint. Young v. Keohane, 809 F. Supp. 1185, 1198 (M.D. Pa.

1992). The amended complaint must also establish the existence of specific actions taken by

the Defendants and if the Defendants are entities, rather than persons, a specific

unconstitutional policy, custom, or practice must be alleged. Monell v. Department of Social

Servs., 436 U.S. 658, 690-91 (1978). Further, it must be “simple, concise, and direct” as

required by Rule 8(d)(1). Failure to file an amended complaint in accordance with the

aforementioned requirements may result in the dismissal of this action in its entirety.

    V.     CONCLUSION

       For the foregoing reasons, the Court finds that Plaintiff Damion G.V. Davis’s

complaint (Doc. 1) fails to state a claim upon which relief can be granted under 28 U.S.C. §

1915(e)(2)(B)(ii) and § 1915A(b)(1). Davis will be granted leave to file an amended complaint

within thirty (30) days.

       An appropriate Order follows.

                                                           BY THE COURT:




Dated: May 18, 2020                                        s/ Karoline Mehalchick
                                                           KAROLINE MEHALCHICK
                                                           United States Magistrate Judge


                                              -5-
